       Case 2:20-cv-00065-DJA Document 18 Filed 05/18/20 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5
 6   Leonard Stone
     Attorney at Law: 5791
 7   Shook & Stone, Chtd.
 8   710 South 4th Street
     Las Vegas, NV 89101
 9   Tel.: (702) 385-2220
     Fax: (702) 384-0394
10
     E-mail: JGonzalez@shookandstone.com
11
     Attorneys for Plaintiff JESUS E. RODRIGUEZ SANDOVAL
12
                          UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14
15
     JESUS E. RODRIGUEZ SANDOVAL )               Case No.: 2:20-cv-00065-DJA
16                                    )
               Plaintiff,             )          STIPULATION TO EXTEND TIME
17   v.                               )          TO FILE MOTION FOR
                                      )          REMAND/REVERSAL
18   ANDREW SAUL,                     )
     Commissioner of Social Security, )          (SECOND REQUEST)
19                                    )
                                      )
20             Defendant.             )
                                      )
21
22
           Plaintiff Jesus E. Rodriguez Sandoval and Defendant Andrew Saul,
23
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
24
     subject to this court’s approval, to extend the time by 21 days from May 15, 2020
25
     to June 9, 2020, for Plaintiff to file a Motion for remand/reversal, with all other
26
27
                                               -1-
28
       Case 2:20-cv-00065-DJA Document 18 Filed 05/18/20 Page 2 of 3



 1   dates in the Court’s scheduling order extended accordingly. This is Plaintiff's
 2   second request for an extension. Counsel’s co-worker attorney who shares
 3   responsibilities in this case has an immediate family member who requires full
 4   time care due to an emergency surgery this past week. Due to Counsel’s heavy
 5   briefing/hearing calendar, to accommodate Counsel’s coworker family emergency,
 6   Counsel needs additional time. This request is made in good faith.
 7   DATE: May 14, 2020              Respectfully submitted,
 8                                   LAWRENCE D. ROHLFING

 9                                          /s/ Cyrus Safa
                                 BY: _______________________
10                                   Cyrus Safa
11                                   Attorney for plaintiff
                                     Mr. Jesus E. Rodriguez Sandoval
12
13
     DATE: May 14, 2020              NICHOLAS A. TRUTANICH
14                                   United States Attorney
15
                                     /s/ Allison J. Cheung
16
                                 BY: ____________________________
17                                  Allison J. Cheung
                                    Special Assistant United States Attorney
18                                  Attorneys for defendant Andrew Saul
                                    Commissioner of Social Security
19                                 |*authorized by e-mail|

20
21   DATED: May 18, 2020
22
     IT IS SO ORDERED:
23                                   ________________________________________
24                                   UNITED STATES MAGISTRATE JUDGE
                                     DANIEL J. ALBREGTS
25
26
27
                                              -2-
28
      Case 2:20-cv-00065-DJA Document 18
                                      17 Filed 05/18/20
                                               05/15/20 Page 3 of 3



 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 2:20-CV-00065-DJA
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on May 14, 2020.
 5
           I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system.
 7
 8                             /s/ Cyrus Safa
                               _______________________________
 9
                               Cyrus Safa
10                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
